Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed July 5, 2022, claims 1-2, and 12-14 were amended.

2. Applicant argued that, see pages 2-4, filed July 5, 2022 with respect to claims 1, 11 and 21, “…Lilja merely discloses a method for activating a high-frequency clock that were put into a sleep mode. As Examiner indicates, Lilja fails to disclose calculating a correction measure for restoring a timing basis and restoring the timing basis based on the measure, wherein the correction measure is a drift of the second clock incurred while running during the inactive state. 
Detwiler discloses a method for calibrating a local radio reference clock. Detwiler discloses that the method comprises determining an offset between the local clock and the network clock and calibrating the local clock to reduce the offset. (Detwiler, par. [0011].) Detwiler discloses that the time-generating unit in the main unit includes a network reference clock having a reliable reference frequency or standard which shall be used as a reference for the calibration of local clock present in the network. (Detwiler, par. [0023].) Detwiler further discloses that in a calibration mode, the local clock may determine or calculate a frequency offset between the reference clock and the local clock and adjust the tuning voltage of the local clock to have a lowest tunable offset. (Detwiler, par. [0027].) In claim 1, the second clock is running during the inactive state of the wireless communication device, and the drift of the second clock incurred while running during the inactive state is measured and the timing basis is restored based on the measured drift of the second clock. Detwiler fails to teach measuring a drift of the second clock incurred while running during the inactive state of the wireless communication device. Examiner interprets that the calibration mode of Detwiler corresponds to the inactive state of claim 1 and measuring the frequency offset in the calibration mode corresponds to measuring the drift of the second clock incurred while running the inactive state of the wireless communication device. (Final Office Action, page 7, first paragraph.) Applicant respectfully disagrees. The calibration mode does not correspond to the inactive period of the wireless communication device. The device does not necessarily go into an inactive mode or sleep state during the calibration mode. Calibration of the clock may be performed while the device is in an active state.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Lilja clearly teaches, activating a first clock either after waking up from an inactive state of the wireless communication device or after powering up the wireless communication device, wherein a second clock is configured to run during the inactive state (see para. 0006-0007, Fig.1, para. 0027-0031, Fig.3, Fig.4, para. 0037-0038, detecting a communication event on the external communication bus at a wake up circuit while a host controller coupled to the external communication bus is in an inactive state; providing an interrupt signal to a processor of the communication device that is operating using a first clock signal running at a first clock rate from a first clock responsive to detection of the communication event by the wake up circuit; providing a clock enable signal from the processor of the communication device, responsive to the interrupt signal, to a second clock in an inactive state, the second clock being coupled to a second circuit of the communication device separate from the processor of the communication device; initiating active state operations of the second clock to generate a second clock signal at a second clock rate greater than the first clock rate responsive to the clock enable signal, also per para. 0028-0030, the 26 MHz clock 125 is shut down during deep sleep mode and operations are then based on the 32 kHz clock 120. The RF circuit 110 provides a high frequency master clock signal (Clk) to the baseband circuit 105, based on a clock signal from the second clock 125. The high frequency master clock signal may be stepped up by the baseband circuit 105 to, for example, 104 MHz, for operations during an awake state); and Detwiler teaches calculating a correction measure for restoring a timing basis; and restoring the timing basis based on the measure (see Fig.1, para. 0024-0027, determining at a radio an offset between a local clock and a network clock, placing the local clock in a calibration mode, and calibrating the local clock using a radio link to reduce the offset (claim 1) / restoring the timing basis based on the correction measurement/calibrating, see also para. 0033-0034), wherein the correction measure is a drift of the second clock incurred while running during an inactive state (see Fig.1, para. 0027, in a calibration mode {an inactive state}, a local clock  determine or calculate a frequency offset between a reference clock {a drift} and the local clock and adjust tuning voltage of the local clock to have a lowest tunable offset, see also para. 0009-0012, clearly Detwiler teaches the correction measure is a drift of the second clock incurred while running during an inactive state, since the method provides good long-term frequency stability characteristics of a standard provided by a network, used to correct for the frequency offset of an oscillator positioned at a reference element {clearly inactive} or site to thereby reduce the need to manually calibrate the oscillator which permit a device to be calibrated with a remote reference signal, by correcting {the correction measure is a drift} for the frequency offset of an oscillator positioned at a reference element or site to thereby reduce the need to manually calibrate the oscillator, by correcting/calibrating the long-term frequency drift).


Under the broadest reasonable interpretation, the combination of the systems as disclosed Lilja and Detwiler by reads upon “a first clock for providing a first clock signal during an active state of the wireless communication device, wherein the first clock is configured to be inactive during an inactive state of the wireless communication device; a second clock for providing a second clock signal, wherein the second clock is configured to run during the inactive state; and a calibration unit configured to calculate a correction measure for restoring a timing basis either after waking up from the inactive state or after powering up the wireless communication device, and restore the timing basis based on the correction measure, wherein the correction measure is a drift of the second clock incurred while running during the inactive state” as recites in the claim.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469